DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 12/28/2020.
Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-6 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the phrase “during claw adjustment” renders claim 4 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 4 is dependent of claim 3 and claim 3 disclose the proximal ends are configured to be rotatable about respective supporting points.  Claim 1 and claim 3 do not disclose a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over reference Laudenberg (5845466) in view of reference Lee (KR100940880).
Regarding claim 1, Laudenberg discloses a rotary packaging machine (10) comprising: 
four grip pairs (42, 44) configured to hold vicinities of both sides of a bag mouth of a packaging bag (11),
wherein the four grip pairs are disposed at each of a plurality of packaging stations; and 
a disk-shaped rotating body (24) that moves intermittently with the four grip pairs (42, 44), 
wherein the four grips (42, 44) intermittently move to each of the plurality of packaging stations (27-33) simultaneously so that an article is packaged in the packaging bag (11), and 

(Figure 1, 3 and Column 2 lines 8-14, 28-37, Column 3 lines 25-38)
However, Laudenberg do not disclose the midpoint of the packaging bag is located tangent to the path traveled by the grip pairs.
Lee discloses rotary packaging machine comprising a plurality of grip pairs (300) mounted on a disk-shaped rotating body (200), wherein the grips pairs (300) hold a packaging bag (P) so that the midpoint (C) of said packaging bag (P) is located on the tangent of the path (T3) traveled by the grip pairs (300). (Figure 3-4 and Page 3 lines 56-60, Page 4 lines 3-10 of the translated copy)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the grip pairs of Laudenberg by configuring the grip pairs to hold the midpoint of the packaging bag along the tangent of the path traveled by the grip pairs as taught by Lee, since page 5 lines 17-21 of Lee states such a modification would ensure the open mouth of the packaging bag is properly aligned with nozzle or hopper for placing the article into the packaging bag.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over reference Laudenberg (5845466) in view of reference Lee (KR100940880) as applied to claim 1 above, and further in view of reference Murray (8562274).
Regarding claim 3, Laudenberg modified Lee disclose the claimed invention as stated above but do not disclose the right and left holders are configured to be rotatable about respective supporting points.
Murray disclose a gripper (94) comprising:
a left holder (172) and a left grip (176) provided on a distal end (see figure 5 below) of the left holder (172); and
a right holder (172) and a right grip (176) provided on a distal end (see figure 5 below) of the right holder (172),
wherein the right and left holders (172) have respective proximal ends (see figure 5 below) and are configured to be rotatable about a respective supporting points (174) provided on respective proximal end sides (see figure 5 below).
(Figure 5 and Column 10 lines 15-22, 34-44)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified grippers of Laudenberg by incorporating the holders and grips as taught by Murray, since column 2 lines 56-62 of Murray states such a modification would allow the operator to adjust the gripper width. 
Regarding claim 4, Laudenberg modified Lee and Murry disclose the respective proximal end sides (Murry – see figure 5 above) of the right and left holders (Murry – 172) are connected to each other by a link (Murry – 194) so that both holders are configured to be operated simultaneously while adjusting the right and left holders (Murry – 172). (Murry – Figure 5 and Column 10 lines 45-51)

[AltContent: textbox (Fixed Claw)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal End)][AltContent: textbox (Proximal End)][AltContent: textbox (Proximal End)][AltContent: textbox (Murry)]
    PNG
    media_image1.png
    694
    497
    media_image1.png
    Greyscale

Regarding claim 5, Laudenberg modified Lee and Murry disclose each grip has a holding claw (Murry – 178) movable at a distal end side (Murry – see figure 5 above) and a fixed claw (Murry – see figure 5 above) fixed inside the holding claw (Murry – 178), wherein the holding claw (Murry – 178) is configured to be opened or closed by running a claw opening or closing roller (Murry – 190, 192) on a fixed cam (Murry – column 10 lines 28-34), and the claw opening or closing roller (Murry – 190, 192) is fixed to a lever (Murry – 182). (Murry – Figure 5 and Column 10 lines 20-44)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over reference Laudenberg (5845466) in view of reference Lee (KR100940880) as applied to claim 1 above, and further in view of reference Nakamoto (9221569).
Regarding claim 6, Laudenberg modified Lee disclose the claimed invention as stated above but do not disclose the plurality of packaging stations is nine packing stations.
Nakamoto disclose a rotary packaging machine comprising 9 packing stations. (Figure 15 and Column 20 lines 25-40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging machine of Laudenberg by incorporating the 9 packing stations as taught by Nakamoto, since such a modification would ensure the bags are properly sealed.

Response to Arguments
The Amendments filed on 12/28/2020 have been entered.  Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-6 are pending in the application.

In response to the arguments of the objections toward the claims, in view of the amendments to the claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Laudenberg (5845466), in view of the amendments to the claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Laudenberg (5845466) modified by reference Lee (KR100940880), Examiner finds the arguments not persuasive.
Applicant states:
In the present case, as shown in the chart above, Laundenberg’s grips are placed in an OCTAGON shape in each of EIGHT station.
The Office Action asserts that Lee’s items 300 are corresponding to “four pair of grips” of Claim 1.  However, as Figs. 3 and 4 clearly shows that item 300 are TWO grip pairs per station and SEVEN stations.  Therefore, it cannot be “four pair grips” per station.
Therefore, even combining Laundenberg and Lee, it would not reach Claim 1’s features reciting “FOUR grip pairs at each of stations (NINE stations) in a circle (at a substantially pre-determined equidistant from the center of the disk-shaped rotating body)”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Laudenberg is relied upon for the teaching of a rotary packing machine comprising a plurality of grip pairs and a plurality of packing stations, wherein four grip pairs are simultaneously moved through each packing station.  Laundenberg is not relied upon for the teaching of the midpoint of the packaging bag held by the grips is located on the circumference of the imaginary circle.  
Lee is relied upon for the teaching of rotary packaging machine comprising a plurality of grip pairs, wherein the grip pairs are configured to hold a packaging bag so that the midpoint of said packaging bag is located on the circumference of the imaginary circle.  Lee is not relied upon for the teaching of four grip pairs moving simultaneously through each packing station.  
When modifying Laudenberg in view of Lee, the person of ordinary skill in the art would be motivated to modify the grip pairs of Laudenberg by configuring the grip pairs to hold the midpoint of the packaging bag along the tangent of the path traveled by the grip pairs as taught by Lee.  Therefore, Laudenberg in view of Lee do disclose the features in claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nine packaging stations) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 26, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731